Citation Nr: 0915088	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to June 
1978, and from June 1978 to February 1984.  His discharge 
from the second period of service was under honorable 
conditions (general).  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Philadelphia, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board Remanded the appeal in February 2008.  
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in December 2007 at the RO.  

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no clinical diagnosis of any residual of right eye 
trauma other than impairment of vision, right eye, with 
corrected distance vision of 20/50, with no other 
manifestations.  


CONCLUSION OF LAW

No criterion for an evaluation in excess of 10 percent for 
residuals, trauma, right eye, has been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 &. Supp. 2008); 38 C.F.R. §§ 3.383, 
4.75, 4.76, 4.84a, Diagnostic Codes 6077-79 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to provide notice 

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letters sent to the 
Veteran in 2005 and 2006 did not specifically meet the 
requirements of Vazquez-Flores, since that case was not 
issued until 2008.  This creates a presumption of prejudice, 
however, the presumption was rebutted because at his 2007 
hearing before the Board, the Veteran demonstrated knowledge 
of the criteria for demonstrating a worsening of his eye 
disability and the criteria for demonstrating the effect of 
his eye disability on his life.  

The claim was Remanded by the Board in February 2008.  In May 
2008, the Veteran was specifically advised of the 
requirements for substantiating his claim for an increased 
evaluation, including the diagnostic code specific to his 
claim.   

Based on the notices provided, and the Veteran's testimony, 
the Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.  

Duty to assist

VA outpatient treatment records are associated with the 
claims file.  The Veteran has submitted numerous statements.  
The Veteran testified before the Board.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  The Veteran has been afforded VA examinations of 
the eyes.  

The Board notes that no medical opinion has been obtained as 
to the likelihood that a 1973 stressor described by the 
Veteran is etiologically related to the Veteran's current 
diagnosis of PTSD, because the Veteran has been unable to 
recall sufficient details of the death of his friend.  In 
particular, the Veteran provided a name for the friend who 
died, but then testified that he was not certain the name he 
provided was correct.  The Veteran did not recall the branch 
of service in which the individual who died served.  The 
Veteran has not provided a time frame for which records can 
be searched, having identified only the year in which he 
believes the incident occurred.  

The Veteran has not identified any additional evidence that 
might be relevant.  The Board finds that no additional notice 
or assistance is required to fulfill VA's duties under the 
VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Claim for increased rating, right eye disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service treatment records disclose that Veteran 
underwent repair of the right upper eyelid and right upper 
canaliculus after he sustained an elbow to the right eye in 
1974.  For purposes of information only, and without reliance 
thereon, the Board notes that the canaliculus of the upper 
eyelid is a small channel at the margin of the eyelid which 
drains into the lacrimal sac; the lacrimal duct conducts 
tears from the lacrimal sac into the nasal cavity.  Stedman's 
Medical Dictionary 276, 544 (27th ed. 2000).  Intraretinal 
and vitreous hemorrhages in the right eye were diagnosed.  
The Veteran's visual acuity was 20/20 in the right eye at the 
time of service discharge examination in 1984.  No additional 
ophthalmologic disorder was diagnosed during his service 
following surgery.  

In 1996, vision in the right eye without correction was 
20/60, and with correction, 20/25.  The examiner stated that 
there was evidence of the prior right eye trauma with no 
resulting visual disability.  The Veteran reported eye 
complaints, but no diagnosis was assigned for those 
complaints.  Service connection was granted for residuals of 
right eye trauma by a rating decision issued in 1997, and a 
noncompensable evaluation was assigned.  

VA examinations conducted in August 2003 disclosed "status 
post repair of the right orbit and lacrimal system with 
apparent excellent result," among other diagnoses.  
Decreased vision in the Veteran's left eye, the eye not 
affected by trauma in service, was noted.  June 2005 VA 
examination again disclosed residuals of blunt trauma to the 
right eye, with vision correction to 20/25 in the right eye.  

VA examination in October 2008 discloses that the Veteran's 
right eye vision was 20/50, corrected.  The Veteran also had 
bilateral "k. sicca, asymptomatic."  For purposes of 
information only, and without reliance thereon, the Board 
notes that keratoconjunctivitis sicca, also called dry eye 
syndrome, is caused by decreased tear production or increased 
evaporation of tear film.  Stedman's Medical Dictionary 944 
(27th ed. 2000).  As this disorder was noted to be bilateral, 
the medical evidence is against a finding that the Veteran 
has dry eye syndrome as a result of a service-connected right 
eye injury.

The Veteran's visual acuity was 20/60 in the left eye, and 
presbyopia was the assigned diagnosis.  It appears that the 
diagnosis of presbyopia was assigned only for left eye 
decreased visual acuity.  Presbyopia is a type of hyperopia, 
a refractive error, "a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  McNeely v. 
Principi, 3 Vet. App. 357, 363-64 (1992).  Hyperopia is an 
error of refraction of the eye.  Dorland's Illustrated 
Medical Dictionary 1349 (28th ed. 1994).  Refractive error of 
the eyes is defined as a congenital or developmental disorder 
for which service connection is precluded for purposes of 
Veteran's benefits.  Therefore, service connection cannot be 
granted for presbyopia, even if that disorder is present in 
the right eye.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. 
App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). 

The ophthalmology records associated with the claims file 
disclose that no other diagnosis has been medically assigned 
for a right eye disorder.  At the December 2007 hearing 
before the Board, the Veteran testified to his belief that 
the in-service injury to his right eye tear duct affected 
drainage from his right eye to his nose, causing constant 
nasal congestion.  

The Veteran is competent to state that he has drainage from 
his nose, and he is competent to describe that drainage.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to identify the medical 
condition underlying congestion in his nose, as this is not 
readily observable.  The Board finds that the etiology of 
nasal congestion is not a condition which may be diagnosed by 
its unique and readily identifiable features.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The medical evidence is 
devoid of any finding that the Veteran has excess nasal 
congestion or that the Veteran has any abnormality of 
lacrimal drainage in the right eye.  The medical evidence, in 
fact, reflects a notation that the surgical repair of the 
right eye canaliculus had an excellent result.  

The Veteran is not reporting a contemporaneous medical 
diagnosis, since there is no notation that the Veteran raised 
this complaint in 1973, when the right eye injury occurred, 
or in the 30 years following that injury.  In its assessment 
of the credibility of a claim for service connection, the 
Board may consider the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  Thus, the Veteran is not competent to establish 
that current problems with nasal drainage are related to a 
right eye injury incurred in 1973, nor is his allegation in 
this regard credible.

Although the Veteran has stated his belief that he has 
residuals of his right eye injury which are manifested by 
symptoms other than decreased visual acuity in the left eye, 
the medical evidence establishes that the residuals of the 
injury are not currently manifested by any diagnosis or 
symptom other than decreased visual acuity.  Under 38 C.F.R. 
§ 4.84a, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
DCs 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.

The rating schedule recognizes that a Veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100. 38 
C.F.R. § 4.83.  Where service connection is in effect for 
only one eye, the visual acuity for the other eye will be 
considered normal.  

Where only one eye is service-connected and the Veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  38 C.F.R. § 3.383(a)(1).  A 10 percent 
evaluation is assigned when vision is 20/50 in one eye and 
normal in the other.  The evaluations continue to increase 
for additional impairment of central visual acuity.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  See 38 C.F.R. § 4.75.

A review of the rating schedule for central visual acuity 
under 38 C.F.R. § 4.84a shows that a 10 percent evaluation is 
the maximum scheduler evaluation available where the Veteran 
has 20/50 vision in one eye and service connection has not 
been granted for any disorder of the other eye.  An 
evaluation in excess of 10 percent is warranted only if the 
Veteran is awarded service-connected for a disorder of the 
left eye, or if the Veteran's visual acuity in the right eye 
decreases to or approximates 20/200.  See DCs 6077-6079 
(20/100 in one eye with normal vision in other eye warrants a 
10 percent rating.)  

The preponderance of the evidence is against a finding that 
the Veteran's vision is less than 20/50, corrected, for 
distance vision, and is against a finding that right eye 
vision meets or approximates 20/200, so as to warrant a 20 
percent evaluation.  The evidence is not in equipoise, so 
there is no reasonable doubt which could warrant an 
evaluation in excess of 10 percent for residuals of right eye 
injury.  


ORDER

The appeal for an evaluation in excess of 10 percent for 
residuals of a service-connected right eye injury is denied.  



REMAND

No attempt to verify the death of an individual named by the 
Veteran has been conducted since the February 2008 Board 
Remand.  The Veteran testified that he began to develop PTSD 
after he watched an acquaintance die while stationed in 
Okinawa in 1973.  The Veteran has provided an approximate 
time frame for the death, March 1973 to July 1973.  The 
Veteran has been advised that he must submit a two-month date 
range.  However, the Board finds that, in view of the fact 
that the Veteran alleges that a specific individual died, and 
the Veteran has provided a name for that individual, and a 
location at which the death occurred, an additional attempt 
to obtain corroboration of the Veteran's alleged stressor 
should be conducted.  The Veteran has stated that he was in a 
Headquarters Company.  

The Veteran's complete list of assignments in 1973 cannot be 
located in the personnel records, including microfiche, 
associated with the claims file.  The record reflects that 
the Veteran was in Okinawa, Japan, during some portion of the 
year, and was thereafter stationed at Fort McPherson, 
Georgia, for some portion of the year after he re-enlisted in 
August 1973.  However, the lack of specific information at to 
the dates and unit assignments for the Veteran in early 1973 
is not the Veteran's fault; that information should be 
available from official sources.  

The Veteran provided the name of the servicememeber who died, 
T.B., in a statement received in July 2005.  The Veteran 
initially indicated that the incident occurred in 1973.  The 
Veteran provided a narrower time frame, March 1973 to July 
1973, at his December 2007 Board hearing.  It is the Board's 
opinion that another attempt to obtain verification of the 
stressor should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records Center 
to search for records of the Veteran's unit(s) 
of assignment in 1973 prior to August 1973.  

2.  Provide the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records 
Research (CURR)) with a summary of the 
stressor information alleged by the Veteran, 
as provide a complete copy of the July 2005 
statement from the Veteran about the stressor.  
The summary should include the name of the 
individual who the Veteran alleges died in 
1973 (T.B.), the individual's service 
department (Army or Air Force), provide the 
location alleged by the Veteran (Army base, 
Okinawa, Japan), and the time frame (March 
1973 to July 1973).  If a Army or Air Force 
service member named T.B. died in Japan during 
the identified time period, request that JSRRC 
provide any available information about that 
death, including whether there was an 
investigation into the Veteran's death, 
whether the cause of the death is known, and 
information about the circumstances of T.B.'s 
death.  

A copy of the Veteran's personnel records, to 
the extent available, and DD214 should be 
attached to the summary of claimed stressors.  

3.  The Veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.

4.  The Veteran's VA clinical records since 
October 2003 should be obtained.  The Veteran 
should be asked whether he has obtained any 
private clinical treatment for PTSD, 
especially since October 2003, and any 
identified evidence should be obtained.

5.  Then, after response is received from the 
JSRRC, the stressor information and other 
information obtained on Remand must be 
reviewed.  If any stressor is verified, a 
summary of the verified stressor(s) must be 
prepared.  The Veteran must be afforded VA 
psychiatric examination.  In the written 
examination report, the examiner should 
discuss review of the claims file, private 
clinical records, VA clinical records, and the 
verified stressors, as specified by the RO.  
The examiner should assign a diagnosis for 
each psychiatric disorder present.  If a 
diagnosis of PTSD is not assigned, the 
examiners should specify which criteria in 
DSM-IV are not met.

The examiner should answer the following 
question: Is it at least as likely as not (a 
50 percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the Veteran acquired a 
psychiatric disorder, to include PTSD, in 
service or as a result of a stressor sustained 
in 1973?

The examiner should explain the rationale for 
the opinion expressed.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

6.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of the 
development ordered above, and readjudicate 
the claim.  If the benefit sought remains 
denied, an appropriate supplemental statement 
of the case should be furnished to the Veteran 
and his representative, and they should have 
the opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


